Oldham, J. The suit against the garnisheee, under our present attachment law, as well as the territorial law, is but an incident to the original attachment suit. The plaintiff must recover a judgment against the defendant in the latter proceeding, to authorize one in his favor in the former. The process of garnishment is but a means to enforce the payment of the debt due by the defendant in the attach, ment suit. . An executor or administrator cannot enforce the execution of the judgment rendered during the life-time of the testator or intestate, without reviving the judgment in his name, as the representative of the deceased judgment creditor. And we conceive that the administrator in the present case, was not authorized to enforce payment of the judgment of his intestate, against Peacock, by means of the garnishment against Cross, without first reviving the original judgment. That judgment had abated by the death of the plaintiff, and consequently there was no judgment in force, to give validity to the proceedings of the administrator against the garnishee. The proceedings against the garnishee subsequent to the death of the plaintiff for the reasons stated, were irregular and erroneous, for which the judgment must be reversed.